United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51597
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICHARD DEE THOMPSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 4:92-CR-3-1
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard Dee Thompson, federal prisoner # 55709-080, was

convicted in 1992 of conspiracy to import in excess of five

kilograms of cocaine.   He appeals from the denial of a motion for

resentencing in which he sought relief pursuant to United States

v. Booker, 543 U.S. 220 (2005).   He argues that the district

court erred by summarily denying his motion without issuing a

written opinion.

     The district court’s jurisdiction to correct or modify a

defendant’s sentence is limited to those specific circumstances

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51597
                                -2-

enumerated by Congress in 18 U.S.C. § 3582(b).      See United States

v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997).     Thompson does

not assert, and the record does not show, that his motion for

resentencing in the district court falls under any provision of

§ 3582.   Although the motion could be construed as a 28 U.S.C.

§ 2255 motion, the district court did not suggest that it was so

construing the motion, and it did not provide Thompson notice.

See Castro v. United States, 540 U.S. 375, 383 (2003).

Consequently, the motion did not arise under § 2255.

     Thompson’s motion was an unauthorized motion which the

district court was without jurisdiction to consider.     See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).     Although the

district court did not indicate whether it denied the motion on

its merits or for lack of jurisdiction, the denial of the motion

is affirmed on jurisdictional grounds.    See id.

     AFFIRMED.